YETKA, Justice.
Defendant was found guilty by a district court jury of a charge of aggravated assault, Minn.Stat. § 609.225, subd. 1 (1978) (intentional infliction of great bodily harm), and was sentenced by the trial court to a maximum term of ten years in prison. On this appeal from judgment of conviction, defendant contends that (1) his conviction should be reversed outright on the ground that the evidence on the issue of identification was legally insufficient or (2) he should be granted a new trial on the ground that the trial court prejudicially erred in admitting certain evidence on the issue of great bodily harm. Our examination of the record shows that the victim of the assault positively identified defendant as his assailant and that there was other evidence strongly corroborating this identification. Defense counsel, by failing to object at trial, must be deemed to have forfeited his right to have the issue of the admissibility of evidence bearing on the severity of the injury considered on appeal. We therefore affirm!
Affirmed.